DETAILED ACTION

Response to Amendment
Claims 5-20 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 1/14/2022.

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any U.S. patent granted on co-pending application # 16/850,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The 12/24/2021 advisory action stated the Applicant’s arguments discussed in the 12/3/2021 Examiner interview and the 12/13/2021 formally filed arguments had overcome the prior art rejections under 35 USC 103.  Further, the terminal disclaimer submitted 1/14/2022 overcomes the remaining double patenting rejection.
Instant independent claim 5 discloses a battery including a housing having a cup-shaped first housing part and a metallic second housing part as set forth in the claim, a composite body including electrodes and separator as set forth in the claim, and an electrically conductive covering that covers the inside of the bottom of the cup- shaped 
In the 12/3/2021 Examiner interview and followed up in the 12/13/2021 arguments, Applicants argue the combination of Wang in view of Malay does not disclose nor render obvious all of the structural limitations of instant independent claim 5. Namely, the structural limitation of “an electrically conductive covering that covers the inside of the bottom of the cup-shaped first housing part, the electrically conductive covering being welded to the bottom of the cup-shaped first housing part and to the electric conductor’, within the context of the structure of the battery of the instant claim is not disclosed nor rendered obvious by the aforementioned combination of Wang in view of Malay. While the aforementioned combination envisages a battery housing structure with welds therein, it does not explicitly disclose the housing configuration of the instant claim including the electrically conductive coating as set forth spatially within the overall housing structure being welded to both the bottom of the cup-shaped first housing part and to the electric conductor. Therefore, this argument is considered persuasive.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references. Therefore instant independent claim 5 is found allowable over the cited prior art references of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725